            Case 1:19-cv-03081-CRC Document 1 Filed 10/15/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

DAREN WINGO                                            *
       Plaintiff                                       *
v.                                                     *       Case No.: 1:19-cv-3081

HILTI, INC.                                            *
       Defendant                                       *
******************************************************************************
                                    NOTICE OF REMOVAL

       Comes now the Petitioner/Defendant, Hilti, Inc. ("HILTI"), by and through its undersigned

attorneys, Matthew A. Ranck, Esquire and the Law Office of Schenker, Krause & Lopez, pursuant

to 28 U.S.C. § 1441 et. seq., files this Notice of Removal of this action from the Superior Court for

the District of Columbia, in which it is now pending, to the United States District Court for the

District of Columbia, and in support thereof respectfully avers as follows:

       1.      Petitioner has been named as Defendant in a suit filed in the Superior Court for the

District of Columbia, Civil Action No.: 2019 CA 005747 B. Suit was originally filed on or about

September 3, 2019 and HILTI was served by a process server hand delivering the suit papers to

the District of Columbia resident agent of HILTI on September 16, 2019.

       2.      HIL TI is a corporation, formed under the laws of the State of Texas, with a principal

place of business located at 7250 Dallas Parkway, Suite 1000, Plano, TX 75024. The sole member

of Petitioner is HIL TI, INC., which corporation was formed under the laws of the state of Texas

and has its corporate headquarters located at 7250 Dallas Parkway, Suite 1000, Plano, TX 75024.

       3.      Plaintiff is an individual resident of the state of Virginia.
Case 1:19-cv-03081-CRC Document 1 Filed 10/15/19 Page 2 of 3
           Case 1:19-cv-03081-CRC Document 1 Filed 10/15/19 Page 3 of 3




                                                 Respectfully submitted,



                                                 Isl Matthew A. Ranck
                                                 Matthew A. Ranck (#484983)
                                                 Schenker, Krause & Lopez
                                                 600 Red Brook Blvd., Suite 650
                                                 Owings Mills, Maryland 21117
                                                 T: (410) 559-2420
                                                 F: (410) 559-2401
                                                 Matthew.ranck@zuriclma.com
                                                 Attorneys for Defendant, Hilti, Inc.


                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 15t" day of October 2019, a copy of the foregoing

Notice of Removal was served either by the Court's ECF system if Plaintiffs counsel is a

member of the bar and registered and in any event, in addition, was also e-mailed and mailed,

postage prepaid, sent to:

       Justin M. Beall, Esquire (DC #502394)
       Koonz, McKenney, Johnson, DePaolis & Lightfoot, L.L.P.
       Willow wood Plaza 1
       10300 Eaton Place, Suite 200
       Fairfax, VA 22030
       Jbeall@koonz.com
       Counselfor Plaintiff



                                                 Isl Matthew A. Ranck
                                                 Matthew A. Ranck
